328 S.W.2d 469 (1959)
Angel CONTRERAS, Appellant,
v.
H. E. B. GROCERY COMPANY, Appellee.
No. 13504.
Court of Civil Appeals of Texas, San Antonio.
October 7, 1959.
Rehearing Denied November 4, 1959.
Reid & Taylor, San Antonio, for appellant.
Eskridge, Groce & Hebdon, Frank P. Christian, San Antonio, for appellee.
POPE, Justice.
The trial court granted a motion for summary judgment against Angel Contreras, *470 who sued for damages sustained by him and his wife, Herlinda Contreras, when she slipped and fell on a ramp leading into the H. E. B. Grocery store on Commerce Street in San Antonio. Plaintiff relied solely upon his unsworn pleading of the facts. Defendant presented Mrs. Contreras' deposition in which she swore that she had previously used the ramp, that the day she fell, she looked at and did see the ramp, that it had no cracks, holes, or objects upon it, that she knew it sloped and had no railing.
The deposition shows that Mrs. Contreras knowingly walked upon the ramp after she looked at it and saw it. Every condition which existed with respect to the ramp was open and obvious to and understood by her. The court correctly sustained the motion. McKee v. Patterson, 153 Tex. 517, 271 S.W.2d 391, 394; Houston National Bank v. Adair, 146 Tex. 387, 207 S.W.2d 374; Lederman v. Cunningham, Tex.Civ.App., 283 S.W.2d 108; Russell v. Liggett Drug Company, Tex.Civ.App., 153 S.W.2d 231; Marshall v. San Jacinto Building, Tex.Civ.App., 67 S.W.2d 372.
The judgment is affirmed.